Case 1:17-cv-04191-RJD-LB Document 15 Filed 11/05/18 Page 1 of 14 PageID #: 90



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------X
JOHN LOPEZ,

                          Plaintiff,                               REPORT & RECOMMENDATION
                                                                        17 CV 4191 (RJD)(LB)
        -against-

SQ BROOKLYN, INC. and SQ CORONA, INC.,

                           Defendants.
------------------------------------------------------------X
BLOOM, United States Magistrate Judge:

        Plaintiff John Lopez brings this civil action against SQ Brooklyn, Inc. (“SQ Brooklyn”)

and SQ Corona, Inc., doing business as Sneaker Q, (“SQ Corona”) (collectively “defendants”)

alleging that they violated his rights under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

(“FLSA”) and the New York Labor Law, Art. 6, §§ 191-98 and Art. 19, §§ 650-63 (“NYLL”).

Despite proper service of the summons and complaint, ECF Nos. 5–6, defendants have failed to

plead or otherwise defend this action. Plaintiff now moves for a default judgment pursuant to Rule

55(b)(2) of the Federal Rules of Civil Procedure against defendants. ECF No. 14, Motion for

Default Judgment; ECF No. 14-1, Supporting Memorandum of Law (“Memo”). The Honorable

Raymond J. Dearie referred plaintiff’s motion for a default judgment to me for a Report and

Recommendation in accordance with 28 U.S.C. § 636(b). For the reasons set forth below, it is

respectfully recommended that plaintiff’s motion should be granted and that a default judgment

should be entered in plaintiff’s favor against defendant SQ Brooklyn in the amount of $68,655.64

and against defendant SQ Corona in the amount of $21,636.04 (totaling $90,291.68 as set forth in

Table C, infra).1



1
 Plaintiff requests $93,545. See Memo at 6. The Court’s calculation differs from the amount requested due to
discrepancies in plaintiff’s Memo. See Section III. A. infra.
Case 1:17-cv-04191-RJD-LB Document 15 Filed 11/05/18 Page 2 of 14 PageID #: 91



                                              BACKGROUND2

         SQ Brooklyn and SQ Corona were in the business of importing and selling shoes and

related items from overseas. See ECF No. 1, Plaintiff’s Complaint (“Compl.”) ¶ 14. Plaintiff

alleges that both SQ Brooklyn and SQ Corona were owned, controlled, and managed by Louis

Hong. Id. ¶ 10.

        Plaintiff alleges that he was employed by defendants as a cashier and that he processed

payments and stocked inventory for defendants from September 2009 to April 12, 2017. Id. ¶¶ 16–

17. Throughout his employment, plaintiff alleges that he worked eleven hours or more each day,

six to seven days a week. Id. ¶ 22. Plaintiff was paid at his “straight regular rate for all hours

worked including overtime hours.” Id. ¶ 21. Plaintiff never received written notices or pay

statements regarding his rate of pay. Id. ¶¶ 27–30.

                                        PROCEDURAL HISTORY

        Plaintiff commenced this action against SQ Brooklyn, SQ Corona, and Hong on July 14,

2017. See Compl. Summonses were returned executed on SQ Brooklyn and SQ Corona on July

25, 2017. ECF Nos. 5–6. However, when plaintiff failed to file proof of timely service on Hong or

show good cause why Hong was not timely served, the Court dismissed the case against Hong

without prejudice pursuant to Rule 4(m). ECF Nos. 9, 13. When defendants failed to respond to

plaintiff’s complaint, plaintiff requested and the Clerk of Court noted entry of the defendants’

default pursuant to Rule 55(a) of the Federal Rules of Civil Procedure. See Clerk’s Entry of

Default, Oct. 17, 2017. On May 18, 2018, plaintiff moved for a default judgment against the

defendants pursuant to Rule 55(b)(2). ECF No. 14. Plaintiff’s motion includes plaintiff’s



2
 The facts are drawn from the uncontested allegations in plaintiff’s complaint, and are taken as true for the purpose
of deciding this motion. See Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp., 109 F. 3d 105, 108 (2d
Cir. 1997) (deeming well-pleaded allegations in complaint admitted on motion for a default judgment).

                                                         2
Case 1:17-cv-04191-RJD-LB Document 15 Filed 11/05/18 Page 3 of 14 PageID #: 92



declaration (“Lopez Decl.”), ECF No. 14-2, and plaintiff’s counsel’s declaration (“Hassan Decl.”),

ECF No. 14-3.

                                            DISCUSSION

    I.      Legal Standard

         Rule 55 of the Federal Rules of Civil Procedure establishes the two-step process for a

plaintiff to obtain a default judgment. First, “[w]hen a party against whom judgment for affirmative

relief is sought has failed to plead or otherwise defend, and that failure is shown by affidavit or

otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a). Second, after a default

has been entered against a defendant, and the defendant fails to appear or move to set aside the

default under Rule 55(c), the Court may, on a plaintiff’s motion, enter a default judgment. Fed. R.

Civ. P. 55(b)(2).

         In light of the Second Circuit’s “oft-stated preference for resolving disputes on the merits,”

default judgments are “generally disfavored.” Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 95–96

(2d Cir. 1993). “Accordingly, plaintiff is not entitled to a default judgment as a matter of right

simply because a party is in default.” Finkel v. Universal Elec. Corp., 970 F. Supp. 2d 108, 118

(E.D.N.Y. 2013) (citing Erwin DeMarino Trucking Co. v. Jackson, 838 F. Supp. 160, 162

(S.D.N.Y. 1993) (courts must “supervise default judgments with extreme care to avoid

miscarriages of justice”)).

         On a motion for a default judgment, the Court “deems all the well-pleaded allegations in

the pleadings to be admitted.” Transatlantic Marine Claims Agency, Inc., 109 F.3d at 108. In

determining whether to issue a default judgment, the Court has the “responsibility to ensure that

the factual allegations, accepted as true, provide a proper basis for liability and relief.” Rolls-Royce

plc v. Rolls-Royce USA, Inc., 688 F. Supp. 2d 150, 153 (E.D.N.Y. 2010) (citing Au Bon Pain



                                                   3
Case 1:17-cv-04191-RJD-LB Document 15 Filed 11/05/18 Page 4 of 14 PageID #: 93



Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981)). In other words, “[a]fter default . . . it remains

for the court to consider whether the unchallenged facts constitute a legitimate cause of action,

since a party in default does not admit conclusions of law.” Id. (quoting Leider v. Ralfe, No. 01

CV 3137 (HB) (FM), 2004 WL 1773330, at *7 (S.D.N.Y. July 30, 2004)). In evaluating “whether

the unchallenged facts constitute a legitimate cause of action,” the Court is limited to the four

corners of the complaint. Id. (citation omitted). The Court is not so restricted in determining

damages, which may be calculated based on documentary evidence, affidavits, or evidence gleaned

from a hearing on damages. See Transatlantic Marine Claims Agency, Inc., 109 F.3d at 111.

    II.      Liability

          The FLSA provides that:

          no employer shall employ any of his employees who in any workweek is engaged
          in commerce or in the production of goods for commerce, or is employed in an
          enterprise engaged in commerce or in the production of goods for commerce, for a
          workweek longer than forty hours unless such employee receives compensation for
          his employment in excess of the hours above specified at a rate not less than one
          and one-half times the regular rate at which he is employed.

29 U.S.C. § 207(a)(1). “To succeed on a FLSA overtime claim, plaintiff must show that: (1) he

was an employee who was eligible for overtime (not exempt from the Act’s overtime pay

requirements); and (2) that he actually worked overtime hours for which he was not compensated.”

Hosking v. New World Mortg., Inc., 602 F. Supp. 2d 441, 447 (E.D.N.Y. 2009) (citation omitted).

In addition to the FLSA, plaintiff also seeks relief under the NYLL. With regard to state overtime

wage claims, “the relevant portions [of the NYLL] do not diverge from the requirements of the

FLSA,” and thus the Court may analyze plaintiff’s FLSA and NYLL claims in tandem. Id.; see

also 12 N.Y.C.R.R. § 142-2.2 (“An employer shall pay an employee for overtime at a wage rate

of one and one-half times the employee’s regular rate[.]”).




                                                   4
Case 1:17-cv-04191-RJD-LB Document 15 Filed 11/05/18 Page 5 of 14 PageID #: 94



          Plaintiff alleges that defendants are involved in interstate commerce and had gross sales

exceeding $500,000. Compl. ¶¶ 31–37. Plaintiff also alleges that his employment by defendants

was covered by the FLSA and the NYLL. Id.; Lopez Decl. ¶¶ 6–8; see 29 U.S.C. § 203(s)(1)(A)(ii)

(requiring gross revenues exceeding $500,000); N.Y. Labor Law § 651(5) (defining “employee”).

Finally, plaintiff alleges that he worked in excess of forty hours per week, and that defendants

willfully failed to pay him the overtime premium. Compl. ¶ 47. These allegations, accepted as true,

establish defendants’ liability under the FLSA and the NYLL. See 29 U.S.C. § 207(a)(1); 12

N.Y.C.R.R. § 142-2.2.

   III.       Damages

          It is well established that a default, is “deemed to constitute a concession of all well pleaded

allegations of liability,” but it is “not considered an admission of damages.” Cement & Concrete

Workers Dist. Council Welfare Fund v. Metro Found. Contractors, Inc., 699 F.3d 230, 234 (2d

Cir. 2012) (citation omitted); see also Credit Lyonnais Secs. (USA), Inc. v. Alcantra, 183 F.3d

151, 155 (2d Cir. 1999) (“Even when a default judgment is warranted based on a party’s failure to

defend, the allegations in the complaint, with respect to the amount of the damages are not deemed

true.”). On a motion for a default judgment, a plaintiff has the burden to prove damages to the

Court with a “reasonable certainty.” Credit Lyonnais Secs. (USA), Inc, 183 F.3d at 155 (citing

Transatlantic Marine Claims Agency, Inc., 109 F.3d at 111). The Court, however, does not need

to hold a hearing, as “[d]etailed affidavits and other documentary evidence can suffice in lieu of

an evidentiary hearing.” Chanel, Inc. v. Louis, No. 06 CV 5924 (ARR) (JO), 2009 WL 4639674,

at *4 (E.D.N.Y. Dec. 7, 2009) (citing Action S.A. v. Marc Rich & Co., Inc., 951 F.2d 504, 508 (2d

Cir. 1991)).




                                                     5
Case 1:17-cv-04191-RJD-LB Document 15 Filed 11/05/18 Page 6 of 14 PageID #: 95



       “Under the FLSA, an employee seeking to recover unpaid minimum wages or overtime

‘has the burden of proving that he performed work for which he was not properly compensated.’”

Jiao v. Shi Ya Chen, No. 03 Civ. 0165 (DF), 2007 WL 4944767, at *2 (S.D.N.Y. Mar. 30, 2007)

(quoting Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1946)). “When an employer

fails to comply with the FLSA’s record-keeping requirements . . . [t]he plaintiff is able to meet his

initial burden under the statute by relying on his recollection alone.” Id. at **8–9 (citations

omitted); see also Rodriguez v. Queens Convenience Deli Corp., No. 09 CV 1089 (KAM) (SMG),

2011 WL 4962397, at *2 (E.D.N.Y. Oct. 18, 2011) (“[A] plaintiff may meet his or her burden of

establishing how many hours he or she worked by relying solely on his or her recollection.”

(internal quotation and citation omitted)). A sworn declaration from plaintiff may provide a

sufficient basis for the Court to determine damages. Maldonado v. La Nueva Rampa, Inc., No. 10

Civ. 8195 (LLS) (JLC), 2012 WL 1669341, at *3 (S.D.N.Y. May 14, 2012) (“An affidavit that sets

forth the number of hours worked is sufficient.”).

       Here, plaintiff contends that defendants failed to comply with the FLSA’s record-keeping

requirements. Compl. ¶¶ 27–29; Lopez Decl. ¶¶ 14–15. Plaintiff submits a sworn declaration that

he worked for SQ Brooklyn from September 2009 to around mid-April 2016 and that he worked

for SQ Corona from mid-April 2016 to April 12, 2017. Lopez Decl. ¶¶ 4–5. He further declares

that he worked six to seven days a week, about eleven hours per day. Id. at ¶ 9. During the year,

plaintiff states that he worked every week “with the exception of two to four weeks per year. Id.

at ¶ 10. Plaintiff’s sworn declaration also provides his rate of pay for the relevant time periods.

Id. at ¶¶ 11–16. Accordingly, the Court may rely on plaintiff’s declaration to determine his

damages.




                                                 6
Case 1:17-cv-04191-RJD-LB Document 15 Filed 11/05/18 Page 7 of 14 PageID #: 96



             A. Unpaid Overtime Premiums Under the FLSA and NYLL

         Plaintiff seeks recovery of unpaid overtime wages for work he performed between July 14,

2011 and April 12, 2017.3 Plaintiff may recover unpaid compensation under the FLSA and the

NYLL, but when the statutory periods of the FLSA and the NYLL overlap, plaintiff cannot recover

“for those unpaid wages under both statutes, because doing so would provide a double recovery.”

Janus v. Regalis Const., Inc., No. 11 CV 5788 (ARR) (VVP), 2012 WL 3878113, at *7 (E.D.N.Y.

July 23, 2012); see also Maldonado, 2012 WL 1669341, at *5 (explaining that a plaintiff may not

simultaneously recover under both statutes for the same injury). FLSA claims are limited to unpaid

wages that accrued within the two years prior to the commencement of the lawsuit, or three years

for willful violations. See 29 U.S.C. § 255(a). Here, plaintiff alleges that defendants willfully

violated the FLSA. Hassan Decl. ¶¶ 7–10. Accordingly, the Court applies the three-year limitations

period to plaintiff’s FLSA claims. See Vinas v. Pullini Subsurface Contractors, Inc., No. 11 CV

2765 (FB) (LB), 2012 WL 6641662, at *4 (E.D.N.Y. Oct. 5, 2012) adopted by 2012 WL 6633929

(E.D.N.Y. Dec. 20, 2012) (“The court deems [willfulness] admitted given defendant’s default.”).

There is a six-year statute of limitations for a violation of the NYLL. See N.Y. Lab. Law § 663(3).

Plaintiff filed this action on July 14, 2017. See Compl. Accordingly, plaintiff is entitled to unpaid

overtime wages under the FLSA and the NYLL for work he performed between July 14, 2011 and

April 12, 2017.

         Plaintiff’s overtime rate is one and one half times his regular hourly rate of pay. 12

N.Y.C.R.R. § 142-2.2. Plaintiff alleges that SQ Brooklyn and SQ Corona paid him as follows:




3
  Plaintiff began working for defendants in September 2009. Lopez Decl. ¶ 4. However, due to the NYLL six-year
statute of limitations, plaintiff may only seek damages for the six-year period prior to the filing of the complaint on
July 14, 2017. See Memo at 14, n.2; N.Y. Lab. Law § 663(3).

                                                           7
Case 1:17-cv-04191-RJD-LB Document 15 Filed 11/05/18 Page 8 of 14 PageID #: 97



                                                      TABLE A4

        DATE            EMPLOYER                REGULAR RATE OF                        OVERTIME RATE OF
      RANGE5                                         PAY6                                    PAY7
    July 14, 2011–       SQ Brooklyn                 $10.50                                 $15.75
    December 2015
    January 2016–        SQ Brooklyn                       $9.75                                  $14.63
    April 17, 2016
    April 18, 2016–       SQ Corona                        $9.75                                  $14.63
     May 15, 2016
    May 16, 2016–         SQ Corona                        $9.50                                  $14.25
    April 12, 2017


         Plaintiff may recover unpaid overtime wages for work performed between July 14, 2011

and April 12, 2017. He estimates that he worked sixty-six hours per week. Lopez Decl. ¶ 9.

Because plaintiff The Court calculated “Weeks Unpaid” using plaintiff’s estimation that he took

four weeks of vacation per year.8 See id. ¶ 10. As such, plaintiff worked approximately twenty-six

hours of overtime per week for a period of 272 weeks. His overtime wage calculations are as

follows:




4
  Counsel’s narrative explanation of the dates plaintiff worked and the rate of his pay is confusing. In the future, Mr.
Hassan is respectfully requested to present the information regarding the dates a plaintiff worked and the rate of
plaintiff’s pay in a table as above.
5
  Memo at 9; see also Lopez Decl. ¶¶ 4–5; Compl. ¶ 16.
6
  See Lopez Decl. ¶¶ 11–13.
7
  12 N.Y.C.R.R. § 142-2.2.
8
  There were errors in the number of weeks plaintiff worked as set forth by plaintiff. The Court adjusted the
calculations. For instance, plaintiff worked from January 2016–April 17, 2016 and stated this was 16 weeks for the
purpose of his calculations. Memo at 9. However, there are only 15 weeks and 2 days between January 2016–April
17, 2016. Moreover, plaintiff’s calculation does not account for any vacation time. Accordingly, the Court adjusted
the number of weeks plaintiff worked from 16 weeks to 14 weeks.

                                                           8
Case 1:17-cv-04191-RJD-LB Document 15 Filed 11/05/18 Page 9 of 14 PageID #: 98



                                                     TABLE B

                                               OVERTIME
          DATE            OVERTIME                                  WEEKS                        TOTAL
                                               HOURS PER                   SUBTOTAL
         RANGE            PREMIUM9                                  UNPAID                        DUE
                                                 WEEK
    July 14, 2011–                                                     211
                    $5.25                         26 hours                         $28,801.50   $30,577.82
    December 2015                                                     weeks
                                                                                                 from SQ
    January 2016–
                    $4.88                         26 hours           14 weeks       $1,776.32    Brooklyn
    April 17, 2016
    April 18, 2016–
                    $4.88                         26 hours           4 weeks         $507.52    $5,818.02
     May 15, 2016
                                                                                                 from SQ
    May 16, 2016–
                    $4.75                         26 hours           43 weeks       $5,310.50     Corona
    April 12, 2017
    OVERTIME WAGES DUE:                                                                         $36,395.84


           Accordingly, it is respectfully recommended that plaintiff be awarded $30,577.82 against

SQ Brooklyn and $5,818.02 against SQ Corona for unpaid overtime wages (totaling $36,395.84)

as calculated in Table B.

               B. Liquidated Damages

           Plaintiff seeks liquidated damages for the entire period of his employment under both the

FLSA and the NYLL. Under the FLSA, an employer is liable, after violating overtime

compensation law, for “an additional equal amount as liquidated damages.” 29 U.S.C. § 216(b).

Additionally, liquidated damages under the NYLL are calculated as 100% of the total amount of

underpayments due to the employee. N.Y. Lab. Law § 663(1). However, plaintiff should not

recover liquidated damages under both the FLSA and the NYLL, but instead, should recover under

whichever statute provides for a greater recovery. Rana v. Islam, 887 F.3d 118, 123, n.3 (2d Cir.

2018); Chuchuca v. Creative Customs Cabinets Inc., No. 13 CV 2506 (RLM), 2014 WL 6674583,

at *16 (E.D.N.Y. Nov. 25, 2014). Here, plaintiff’s liquidated damages are greater under the NYLL

than under the FLSA. See Rana, 887 F.3d at 123, n.3. Accordingly, plaintiff should be awarded a



9
    Overtime Premium = Overtime Rate of Pay less Regular Rate of Pay. See Table A, supra.

                                                         9
Case 1:17-cv-04191-RJD-LB Document 15 Filed 11/05/18 Page 10 of 14 PageID #: 99



total of $36,395.84 in liquidated damages under the NYLL: $30,577.82 against SQ Brooklyn and

$5,818.02 against SQ Corona.

           C. Statutory Damages

       Plaintiff alleges that defendants did not provide wage notices or wage statements as

required under NYLL § 195(1) and NYLL § 195(3). Lopez Decl. ¶¶ 14–15.

                    i. Wage Notices

        “Beginning April 9, 2011, New York's Wage Theft Prevention Act (‘WTPA’) required

employers to provide written wage notices ‘at the time of hiring, and on or before February first

of each subsequent year of the employee's employment with the employer.’” Cazarez v. Atl. Farm

& Food Inc., No. 15 CV 2666 (CBA) (RML), 2017 WL 3701687, at *5 (E.D.N.Y. May 31, 2017),

adopted by, 2017 WL 3701479 (E.D.N.Y. Aug. 25, 2017) (quoting N.Y. Lab. Law § 195(1-a) (eff.

Apr. 9, 2011 to Feb. 27, 2015)). At the time of plaintiff’s hiring, “[a]n employee who [was] not

provided with this notice when hired [was] entitled to recover ‘fifty dollars for each work week

that the violations occurred or continue to occur, but not to exceed a total of twenty-five hundred

dollars[.]’” Zhang v. Red Mountain Noodle House Inc., No. 15 CV 628 (SJ) (RER), 2016 WL

4124304, at *5 (E.D.N.Y. July 5, 2016), adopted by, 2016 WL 4099090 (E.D.N.Y. Aug. 2, 2016)

(quoting N.Y. Lab. Law § 198(1-b) (eff. Apr. 9, 2011 to Feb. 27, 2015)). “After February 27, 2015,

employees are entitled to damages of $50.00 per work day, up to $5,000.” Reyes v. Art Tek Design,

Ltd., No. 16 CV 5168 (ADS) (AYS), 2018 WL 614980, at *8 (E.D.N.Y. Jan. 11, 2018), adopted

by, 2018 WL 611733 (E.D.N.Y. Jan. 29, 2018) (citations omitted). However, “this section has not

been applied retroactively, so [the court] appl[ies] the provision effective as of [p]laintiff's hiring

because it relates specifically to the notice that is required to be provided when an employee begins

work.” Ming Hui v. Shorty's Seafood Corp., No. 15 CV 7295 (RJD) (ST), 2017 WL 5054401, at



                                                  10
Case 1:17-cv-04191-RJD-LB Document 15 Filed 11/05/18 Page 11 of 14 PageID #: 100



 *10, n.12 (E.D.N.Y. Sept. 6, 2017), adopted by, 2017 WL 5125527 (E.D.N.Y. Nov. 2, 2017). Here,

 plaintiff alleges that neither defendant provided plaintiff a wage notice when he commenced his

 employment. Lopez Decl. ¶¶ 14–15. Accordingly, the Court should award plaintiff the statutory

 maximum of $2,50010 against SQ Brooklyn and the statutory maximum of $5,000 against SQ

 Corona for a total of $7,500.

                      ii. Wage Statements

         New York Labor Law § 195(3) provides that “every employer shall . . . furnish each

 employee with a statement with every payment of wages.” The wage statement must list

 “information about the rate and basis of pay, any allowances and deductions, and the employer's

 identity and contact details.” Rojas v. Splendor Landscape Designs Ltd., 268 F. Supp. 3d 405, 412

 (E.D.N.Y. 2017) (citation omitted). From April 9, 2011 to February 25, 2015, if an employer failed

 to provide the employee with a wage statement, the employee was entitled to damages of $100 per

 week that the violation occurred, up to a maximum of $2,500. Li v. Leung, No. 15 CV 5262 (CBA)

 (VMS), 2016 WL 5369489, at *16 (E.D.N.Y. June 10, 2016), adopted as modified by, 2016 WL

 5349770 (E.D.N.Y. Sept. 23, 2016) (modifying the number of weeks used in the calculations).

 After February 27, 2015, when the statute was amended, an employee is entitled to $250 per work

 day that the violation occurred, up to a maximum of $5,000. See N.Y. Lab. Law § 198(1-d)

 (amended 2015). Plaintiff did not receive any wage statements when employed by either

 defendant. Lopez Decl. ¶¶ 14–15. Accordingly, the Court should award plaintiff $5,00011 in




 10
    Plaintiff’s counsel incorrectly requests $5,000. Memo at 17. As plaintiff’s term of employment with SQ Brooklyn
 commenced before February 27, 2015, the maximum award is $2,500. See Ming Hui, 2017 WL 5054401, at *10,
 n.12.
 11
    Plaintiff was employed by SQ Brooklyn from July 14, 2011–April 17, 2016. Applying New York Labor Law
 § 198(1-d) after the February 27, 2015 amendment to the period of plaintiff’s employment from February 27, 2015
 to April 12, 2017, plaintiff is entitled to the $5,000 statutory maximum. See Ming Hui, WL 5054401, at *11
 (awarding $5,000 in wage statement statutory damages for plaintiff’s March 2014–April 2015 employment period).

                                                        11
Case 1:17-cv-04191-RJD-LB Document 15 Filed 11/05/18 Page 12 of 14 PageID #: 101



 statutory damages against SQ Brooklyn and $5,000 in statutory damages against SQ Corona for a

 total of $10,000.

        In sum, I respectfully recommend that plaintiff should be awarded $7,500 from SQ

 Brooklyn and $10,000 from SQ Corona in damages for defendants’ failure to provide written

 notice and wage statements in violation of NYLL §§ 195(1) and 195(3) (totaling $17,500).

            D. Post-Judgment Interest

        Although plaintiff fails to request post-judgment interest, “[p]ost-judgment interest is

 mandatory in any civil case where money damages are recovered.” Fermin v. Las Delicias

 Peruanas Restaurants, Inc., 93 F. Supp. 3d 19, 53 (E.D.N.Y. 2015) (quoting Duffy v. Oyster Bay

 Indus., Inc., No. 10 CV 3205 (ADS) (ETB), 2011 WL 2259798, at *3 (E.D.N.Y. Mar. 29, 2011)

 adopted by, 2011 WL 2259749 (E.D.N.Y. June 2, 2011); see also Begum v. Ariba Disc., Inc., No.

 12 CV 6620 (DLC), 2015 WL 223780, at *8 (S.D.N.Y. Jan. 16, 2015) (awarding post-judgment

 interest in a FLSA and NYLL wage-and-hour case). “[I]nterest shall be calculated from the date

 of the entry of judgment at [the federal] rate equal to the weekly average 1–year constant maturity

 Treasury yield . . . for the calendar week preceding the date of judgment.” 28 U.S.C. § 196(a); see

 Herrera v. Tri-State Kitchen & Bath, Inc., No. 14 CV 1695 (ARR) (MDG), 2015 WL 1529653, at

 *13 (E.D.N.Y. Mar. 31, 2015). Accordingly, I recommend that plaintiff should be awarded post-

 judgment interest at the default federal statutory rate “on all sums awarded commencing when the

 Clerk of the Court enters judgment until the date of payment.” Herrera, 2015 WL 1529653, at *13;

 see Cardoza v. Mango King Farmers Mkt. Corp., No. 14 CV 3314 (SJ) (RER), 2015 WL 5561033,

 at *13 (E.D.N.Y. Sept. 1, 2015, adopted by, 2015 WL 5561180 (E.D.N.Y. Sept. 21, 2015)

 (collecting cases).




                                                 12
Case 1:17-cv-04191-RJD-LB Document 15 Filed 11/05/18 Page 13 of 14 PageID #: 102



             E. Attorney’s Fees and Costs

        As plaintiff’s counsel does not request attorney’s fees and costs, the Court does not

 recommend an award of attorney’s fees and costs.

             F. Award Summary

        In sum, the Court should award plaintiff the following:

                                                 TABLE C

                                 TOTAL DUE                  TOTAL DUE
                                                                                   COMBINED
          CATEGORY               AGAINST SQ                 AGAINST SQ
                                                                                    TOTAL
                                 BROOKLYN                    CORONA
               Unpaid
                                   $30,577.82                  $5,818.02             $36,395.84
             Overtime
               NYLL
             Liquidated            $30,577.82                  $5,818.02             $36,395.84
             Damages
              Statutory
                                   $7,500.00                  $10,000.00             $17,500.00
             Damages
            COMBINED
                                   $68,655.64                 $21,636.04             $90,291.68
              TOTAL


                                          CONCLUSION

        Accordingly, it is respectfully recommended that plaintiff’s motion for a default judgment

 should be granted. A default judgment should be entered in plaintiff’s favor against defendant SQ

 Brooklyn in the amount of $68,655.64 and against defendant SQ Corona in the amount of

 $21,636.04. The Court should award plaintiff post-judgment interest at the default federal statutory

 rate on all sums awarded from the date the Clerk of the Court enters judgment until the date of

 payment.

        Plaintiff is hereby ordered to serve a copy of this Report upon defendants at their last known

 addresses and to file proof of service with the Court forthwith.



                                                 13
Case 1:17-cv-04191-RJD-LB Document 15 Filed 11/05/18 Page 14 of 14 PageID #: 103



           FILING OF OBJECTIONS TO REPORT AND RECOMMENDATION

        Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil Procedure,

 the parties shall have fourteen days from service of this Report to file written objections. See Fed.

 R. Civ. P. 6. Such objections shall be filed with the Clerk of the Court. Any request for an extension

 of time to file objections must be made within the fourteen-day period. Failure to file a timely

 objection to this Report generally waives any further judicial review. Marcella v. Capital Dist.

 Physicians’ Health Plan, Inc., 293 F.3d 42 (2d Cir. 2002); Small v. Sec’y of Health and Human

 Servs., 892 F.2d 15 (2d Cir. 1989); see Thomas v. Arn, 474 U.S. 140 (1985).

 SO ORDERED.



                                                                             /S/              f
                                                               LOIS BLOOM
                                                               United States Magistrate Judge
 Dated: November 5, 2018
        Brooklyn, New York




                                                  14
